Citation Nr: 0402157	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  00-11 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from April 1970 until June 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, 
Wisconsin.

The matter came before the Board in June 2001 when the Board 
found new and material evidence had been received to reopen 
the claim for service connection for PTSD.  At that time, a 
remand was ordered to accomplish further development prior to 
appellate de novo review of the reopened claim.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While the RO substantially complied with the June 2001 Board 
remand instructions, there was one substantial departure from 
such instructions.  Specifically, while the Board remand 
requested that the RO ask the veteran for identifying 
information as to any individuals who may be able to 
corroborate any in-service stressors, the RO's June 2003 
correspondence to the veteran only asked for identifying 
information with regard to the alleged stressor of witnessing 
the torching of a black GI at Fort Hood.  Since the file 
contains the veteran's statements as to a host of other 
claimed stressors, to include as received in November 1992, 
and of which the RO's development has not addressed, the duty 
to notify must be regarded as incomplete.  To satisfy the 
VCAA, the veteran must be apprised of the need to send 
identifying information which might corroborate any stressful 
event, not limited to the alleged death at Fort Hood.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), and any other applicable legal 
precedent. 

2.  Contact the veteran and request that 
he provide the names, ranks, unit of 
assignment and any other identifying 
information concerning the identified 
other individuals involved in, or witness 
to, all claimed stressor events, to 
include as reported in November 1992.  
The veteran should be told that the 
information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

3. Thereafter, if additional information 
is provided by the veteran, the RO should 
send it to USASCRUR in an attempt to 
verify the claimed stressors. The address 
is as follows: USASCRUR 7798 Cissna Road, 
Springfield, Virginia 22150.

4.  If any information is received from 
USASCRUR, the RO is to again consider 
whether the veteran "engaged in combat 
with the enemy," and if so, whether an 
alleged stressor is related to that 
combat.  If not, the RO must make the 
additional determination as to whether 
the veteran has presented satisfactory 
evidence of the existence of any event 
claimed as a stressor.

6.  If, and only if, the veteran 
furnishes the requested information, and 
the RO determines that an alleged in-
service stressor has been satisfactorily 
corroborated, the veteran should then be 
afforded a VA psychiatric examination to 
determine whether the veteran suffers 
from any psychiatric disorder, to include 
PTSD, and, if so, its nature and 
etiology.  The examination report should 
include a detailed account of all 
pathology found to be present.  The 
examiner should be requested to make a 
specific determination as to whether any 
of the events conceded to have existed in 
service by the RO adjudicators would be 
of a quality sufficient to produce PTSD.  
The examiner should be advised that only 
those events in service conceded by RO 
adjudicators may be considered for 
purposes of determining whether PTSD due 
to events in service exists.  If the 
examiner determines that an event of a 
quality sufficient to produce PTSD 
occurred in service, it should then be 
determined whether the veteran has PTSD 
due to the event.  If there are 
psychiatric disorders other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, that fact should be 
specified.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder.  The examiner should also 
describe which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The psychiatrist should describe 
how the symptoms of PTSD affect the 
appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The entire 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




